L

 

Y FILED RECEIVED
_____ ENTERED _____ SERVED ON
AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing COUNSEUPARTIES OF RECORD

 

aaaoaoaoaoaoaoaoaaaa>DnDnanaR3D”Dnnn9unn9U9EEyEyeeeeoooeee Tn

AY 10 2019
UNITED STATES DISTRICT COURT MAY 10

for the

 

 

 

 

 

 

 

 

 

 

 

 

CLERK US DISTRICT COURT
District of _NEVADA DISTRICT CF NEVADA
BY: DEPUTY

United States of America )

v. ) Case No. 3:12-CR-0010-RCJ-VPC
)
EDWIN EARL GREEN )
Defendant )

ORDER SCHEDULING A DETENTION HEARING
A detention hearing in this case is scheduled as follows:
_ Bruce R. Thompson Courthouse and Federal Building . th
Place: 400 S. Virginia Street Courtroom No.: 1 ~ 4" Floor

 

Reno, Nevada 89501 — - ceeneens
Honorable Carla Baldwin Carry, U.S. Magistrate Judge Date and Time: May 14, 2019 st 3:00 PM |

 

oe. i

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: = May 10, 2019

Judg&s signature

 

Carla Baldwin Carry, United States Magistrate Judge

 

Printed name and title
